DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is a response to an application filed on 09/28/2020 where claims 1 – 20 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 09/28/2020 has been considered by the examiner. The submission follows the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 09/28/2020. These drawing are acceptable.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlIA the applicant regards as the invention.
“the first ID is one of K1 candidate IDs, the target threshold is one of K1 candidate thresholds, and a sequence number of the first ID in the K1 candidate IDs” renders claim language indefinite.
It is not clear form the claim language and specification as filed in para [0210] what are  “K1 candidate IDs”, “K1 candidate thresholds,”.  
Therefore,  claims 7, 13 and 20 are also rejected under 35 U.S.C. 112(b), second paragraph for being dependent from rejected base claims 1, 8 and 14 respectively. .

Allowable Subject Matter
6.	Claims   6,  19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6 prior art Cho et al. [US 20080104119 A1] discloses in para [0030] The GPS is a system that uses a satellite to track the position thereof on earth, and provides three-dimensional velocity information and accurate time as well as positional information including latitude, longitude, and altitude. Therefore, the sensor unit 210 functions as a GPS receiver to acquire positional information. The inertial sensor 108 detects the inertial force due to the movement, and provides various kinds of information related to navigation, such as the acceleration, the velocity, the direction, and the distance of an object in motion that is to be measured. The base station cell ID 110 may be a class number of a base station.


However, prior arts of records Cho and Yeo does not teach  for claim 6
the UE also receives K radio signal(s) for the 10first code block before receiving the first radio signal, neither the K radio signal(s) nor the first radio signal is correctly received by the UE, the state of channel decoding of the first code block is used for determining that none of the (K+1) downlink transmissions of the first code block are correctly received, and the K is a positive integer. 

Therefore, the claims  6 and 19  would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 2, 8, 9, 14 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US Pub: 20190273582 A1) hereinafter Yeo  and further in view of Suzuki et al. (US Pub: 20180191413 A1) hereinafter Suzuki 

As to claim 1.  Yeo teaches a User Equipment (UE) for wireless communication, comprising: 
a first transceiver, to receive a first signaling and a first radio signal;  (Yeo [0205] [0208] Fig. 1l, FIG. 1KB  UE receives DCI including bit of CB group; and receive transport block)
and 5a first transmitter, to transmit first information; (Yeo [0209]  Fig. 1KD, UE transmits harq for CB group)
wherein only X1 bit(s) in a first bit block is(are) used for generating the first radio signal, the first bit block is obtained as an output of channel coding of a first code block, (Yeo [0212][02015]  table 3, equation 1, the base station configures bit fields of DCI 2 and applies a Reed-Muller (RM) code or a block code, base station can apply different  channel codes in accordance with the length of the bit field of DCI 2,  if the bit field of DCI 2 is indicated as on, a channel code output bi is calculated using Table 3 and Equation (1);   base station applies a block code or a RM code to the bit  field composed of a CB group indicator)
and the first code block comprises a positive integer number of bit(s), (Yeo [0208] if the specific bit of the CB group indicator is 1, it is determined that the corresponding CB group is transmitted, i.e., bit is positive integer)
(Yeo [0137]  [0209]  Fig. 1KD, signal transmission/reception is performed in a unit of a subframe having a TTI of 1 ms, UE transmits harq for CB group)
and the X1 is a positive integer.   (Yeo [0159] Dig. 1I, a CB group indicator 1i-01 including 4 bits 1i-10, 1i-11, 1i-12, and 1i-13 i.e., bits are positive integer)
Yeo does not explicitly teach the first signaling is used for determining that the X1 bit(s) cannot be 10used for decoding of the first code block with combining when channel decoding for the X1 bit(s) fails; the first information is used for indicating at least one of a state of buffer occupation of the UE after channel decoding of the X1 bit(s) or a state of channel decoding of the first code block by the UE after channel decoding of the X1 bit(s);
Suzuki teaches the first signaling is used for determining that the X1 bit(s) cannot be 10used for decoding of the first code block with combining when channel decoding for the X1 bit(s) fails;  (Suzuki [0185] Fig. 15, terminal device 1 stores, in a case of failing to decode the code block of the transport block, some or all of the soft channel bits of the code block (S169) by referring to the soft buffer size for the code block of the transport block specified in S167,  stored soft channel bits may be combined with the re-transmitted soft channel bits)
the first information is used for indicating at least one of a state of buffer occupation of the UE after channel decoding of the X1 bit(s) or a state of channel decoding of the first code block by the UE after channel decoding of the X1 bit(s);  (Suzuki [0277] Fig. 16, decoding unit 1051 fails to decode the code block, the decoding unit 1051 stores at least soft channel bits corresponding to a range of prescribed soft channel bits out of soft channel bits of the code block, the soft buffer size for the code block is based at least on the first information (RRCConnectionReconfiguration message) used for determining the first maximum number of the layers)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Suzuki with the teachings of Yeo  because Suzuki teaches that determining bits for decoding  would allow a terminal device and a base station device to efficiently communicate with each other. (Suzuki [0019])
Claims 8 and 14 is/are interpreted and rejected for the same reasons as set forth in claim 1. 
As to claim  152 the combination of Yeo and Suzuki specifically Suzuki teaches  wherein the first transceiver receives a second signaling; the second signaling comprises a target threshold; (Suzuki [0254] Fig. 16,  e. base station transmit, to the terminal device, (RRCConnectionReconfiguration message S163, second message) used by the terminal device for determining a first maximum number of layers assumed by the terminal device for determining a bit width for the RI)
the UE determines to transmit the first information according to a relationship between the state of buffer occupation and the target threshold, or the UE determines to transmit the first information according to a relationship between the state of channel decoding and the target threshold.  (Suzuki [0277][0278] Fig. 22,  a transmission unit 107 configured to transmit a Rank Indicator (RI) for Physical Downlink Shared Channel (PDSCH) in transport block,   when decoding fails to decode code block,  decoding  unit 1051 stores at least soft channel bits corresponding to a range of prescribed soft channel bits out of soft channel bits of the code bloc;  the transmission unit 107 transmits the RI on the Physical Uplink Shared Channel (PUSCH)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Suzuki with the teachings of Yeo  because Suzuki teaches that determining bits for decoding  would allow a terminal device and a base station device to efficiently communicate with each other. (Suzuki [0019])
Claims 9 and 15 is/are interpreted and rejected for the same reasons as set forth in claim 2. 
Claims 3, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo, Suzuki and further in view of Guo et al.(US Pub: 20180376281 A1) hereinafter Guo

As to claim 3. the combination of Yeo and Suzuki specifically Yeo teaches and the first base station transmits the first radio signal (Yeo [0208] FIG. 1KB terminal decode CB groups through analyzing of a bit field of a CB group indicator indicating whether to transmit a CB group in receiving a transport block)
The combination of Yeo and Suzuki does not teach wherein the first transceiver receives a third signaling; the third signaling is used for determining a first parameter of a first base station, the first parameter is related to the target threshold, and the first parameter comprises one of a type of the first base station, a vertical distance between the first base station and a ground surface, a range for a vertical distance between the first base 25station and a ground surface or a Round Trip Time (RTT) of the base station.
(Guo [0117] Fig. 17,  the eNB/RSU 1710 transmits the network node density estimation result and reference information required for adjusting a system parameter such as a CCA threshold, a message control parameter, and a power control parameter to the UE 1720)
and the first parameter comprises one of a type of the first base station, (Guo [0134] base station may be macro eNB, small eNB) a vertical distance between the first base station and a ground surface, a range for a vertical distance between the first base 25station and a ground surface or a Round Trip Time (RTT) of the base station.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Guo with the teachings of Yeo  and Suzuki because Guo teaches that by reducing the frequency and the number of times of transmitting messages, the resource occupation rate of the service can be decreased . (Guo [0083])

Claims 10 and 16 is/are interpreted and rejected for the same reasons as set forth in claim 3. 

Claims 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo, Suzuki and further in view of Scalisi et al.(US Pub: 20090315767  A1) hereinafter Scalisi

As to claim 4 the combination of Yeo and Suzuki  does not teach wherein the first transceiver transmits second information; the second information is used for determining a capability of the UE, and the capability of the UE is related to the target threshold; and the second information is transmitted through an air interface.
Lauer teaches wherein the first transceiver transmits second information; the second information is used for determining a capability of the UE, and the capability of the UE is related to the target threshold; (Scalisi [0052] [0075] Fig. 1, Fig. 2, Fig. 4, electronic tracking device 100  resume GPS signal acquisition using GPS satellite, location tracking circuitry  114  or transceiver 102 responsive to one or more signal levels,  tracking device power level settings, capability of power level adjustments include multitude threshold values that is determined by user or system administrator to intermittently activate or deactivate location tracking circuitry)
and the second information is transmitted through an air interface.(Scalisi [0052] Fig. 2, device 100  resume GPS signal acquisition using GPS satellite, i.e., communicate through air interface)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Scalisi with the teachings of Yeo  and Suzuki because Scalisi teaches that communicating  with displacement vectors (e.g., differential location coordinates) to monitoring station would allow to consumes reduced battery power for GPS circuitry (Scalisi [0056] )
Claims 11 and 17 is/are interpreted and rejected for the same reasons as set forth in claim 4. 

s 5, 12 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo, Suzuki and further in view of Aiba et al. (US Pub: 20160344515 A1) hereinafter Aiba
As to claim  305. The combination of Yeo and Suzuki  specifically Suzuki teaches, and a number of resource elements comprised in the time-frequency resources occupied 1by the first radio signal is used for determining a number of bits comprised in the first code block (Suzuki [0112]  [0185] Fig. 2, Fig. 3, Fig. 16,  one physical resource block is constituted of (7×12) resource elements, one physical resource block corresponds to one slot in the time domain, two slots corresponds to a subframe: soft channel bits of the code block to be stored is given by referring to the soft buffer size for the code block  of the transport block specified in S167)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Suzuki with the teachings of Yeo  because Suzuki teaches that determining bits for decoding  would allow a terminal device and a base station device to efficiently communicate with each other. (Suzuki [0019])
The combination of Yeo and Suzuki  does not teach wherein the first transceiver receives a fourth signaling; the fourth signaling is used for indicating time-frequency resources occupied by the first radio signal
Aiba teaches wherein the first transceiver receives a fourth signaling; the fourth signaling is used for indicating time-frequency resources occupied by the first radio signal,(Aiba [0017] terminal receives fourth information form base station in subframe)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Aiba with the teachings of Yeo and Suzuki  
Claims 12 and 18 is/are interpreted and rejected for the same reasons as set forth in claim 2. 

Claims 7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo, Suzuki and further in view of Cho et al. (US Pub: 20140240171 A1) hereinafter Cho

As to claim 7 the combination of Yeo, Suzuki and Guo specifically Guo teaches wherein the above phrase that the first parameter is related to 15the target threshold refers means: (Guo [0117] Fig. 17,  the eNB/RSU 1710 transmits the network node density estimation result and reference information required for adjusting a system parameter such as a CCA threshold, a message control parameter, and a power control parameter to the UE 1720)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Guo with the teachings of Yeo  and Suzuki because Guo teaches that by reducing the frequency and the number of times of transmitting messages, the resource occupation rate of the service can be decreased . (Guo [0083])
the combination of Yeo, Suzuki and Guo does not teach the first parameter is a first ID, the first ID corresponds to the first base station, and the first ID is related to a 
Cho teaches the first parameter is a first ID, the first ID corresponds to the first base station, and the first ID is related to a vertical distance between the first base station and a ground surface; (Cho [0030] Fig. 1,  anomalous satellite ID) the first ID is one of K1 candidate IDs, (Cho [0030] Fig. 1,  satellite identification unit identifying  an anomalous satellite from the anomaly state of the satellites detected)
the target threshold is one of K1 candidate thresholds, and a sequence number of the first ID in the K1 candidate IDs is used for determining the target threshold from the K1 candidate thresholds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Cho with the teachings of Yeo, Suzuki and Guo  because Cho teaches that  determine the cause of the anomaly in a multi-reference station environment would allow to  provide continuous service by removing cause of the anomaly. (Cho [0022])
Claims 13 and 20 is/are interpreted and rejected for the same reasons as set forth in claim 7. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413